Mr. Justice Fisher
delivered the opinion of the court.
This is a motion to dismiss the appeal, on the ground that the alleged appeal bond was not approved by the court, as required by the statute. Revis. Co. p. 138, § 148.
It has been long since settled by this court, that the appeal must not only be prayed in open court, but that the bond ordered to be given must also be approved by the court. The clerk has no authority either by the law or the direction of the court, to approve the bond. 1 How. 269; 2 Ib. 854; 3 Ib. 75.
Motion sustained.